DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022 has been entered.
 Response to Arguments
Applicant’s arguments, see Page 8, filed June 13, 2022, with respect to 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant’s arguments, see Pages 8-12, filed June 13, 2022, with respect to the rejection(s) of claim(s) 1-14 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hosaka et al. (US 20160272073).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	In regards to “actuation means to…” support is found within the specification as being “relay switches and/or solid-state switches” (Page 17 lines 6-8). 
In regards to “processing means configured …” support is found within the specification as being a CPU (Page 6 lines 20-21).
In regards to “interface means …” support is found within the specification as being a data bus (Page 6 lines 21-22).
In regards to “connection means …” support is found within the specification as being a longitudinal groove LG allowing a complementary engagement of said container on said electrical conductor BB1/BB2 or revolving tabs TG, which are revolving remaining on the lower surface of the container C to be able to protrude on the groove LG in the locked condition (Page 8).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 8-10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 20110187184; already of record) in view of Morita et al. (EP 2509183; hereinafter Morita; already of record from IDS), further in view of Hosaka et al. (US 2016/0272073; hereinafter Hosaka).
In regards to claim 1, Ichikawa discloses of a power interface control device of a vehicle propulsion battery (Abstract) comprising:
…
… electrical conductors associated with a power supply line … a power interface, … a first switch … a second switch in the power supply line (Fig 1 Parts 120, 150, Para 0108-0109, 0047, 0044), …
…
actuation means to control opening and closing of the first and second electrical switches of said power interface (Fig 1 and 6 Para 0108-0109, 0047, 0044, Part 150);
processing means (Para 0044, Part 5) configured for:
…	
However, Ichikawa does not specifically disclose a single closed container made of insulating material, wherein the single closed container houses:
at least four potential ports configured to carry out at least three potential differential measurements for electrical conductors associated with a power supply line for calculating voltage V3 upstream from a power interface, wherein one of the at least said four ports is mechanically and electrically coupled to one of the electrical conductors in the power supply line and a remainder of the at least four ports are in electrical communication with the electrical conductors, wherein the at least first three potential differential measurements comprise a voltage V0 measured between terminals of the propulsion battery and the power interface, a voltage V1 measured between a point upstream of a first switch and a point downstream of a second switch in the power supply line, and a voltage V2 measured between a point upstream of the second switch and downstream of the first switch in the power supply line;
a first current sensor to carry out a first measurement of the current passing through the electrical conductor of said power interface;
acquiring said differential measurements and said current measurement, 
controlling said actuation means; and
interface means to allow an operational interfacing between said processing means and a vehicle data network;
wherein the single closed container further comprises connection means to allow a mechanical and electrical coupling between one of the at least four potential ports in the container and the electrical conductor of the power supply line, wherein a remainder of the at least four ports are in electrical communication with a connector configured for connection via the interface means to the vehicle data network.

Morita, in the same field of endeavor, teaches of …
at least four potential ports configured to carry out at least three potential differential measurements for electrical conductors associated with a power supply line for calculating voltage V3 upstream from a power interface, wherein one of the at least said four ports is mechanically and electrically coupled to one of the electrical conductors in the power supply line and a remainder of the at least four ports are in electrical communication with the electrical conductors, wherein the at least first three potential differential measurements comprise a voltage V0 measured between terminals of the propulsion battery and the power interface, a voltage V1 measured between a point upstream of a first switch and a point downstream of a second switch in the power supply line, and a voltage V2 measured between a point upstream of the second switch and downstream of the first switch in the power supply line (Abstract, Figs 1 and 5, Parts W, X, Y, Z, Para 0030, 0055, 0039-0041, 0069; wherein it would be obvious to one of ordinary skill in the art of the invention to combine the teachings of Morita with Ichikawa such that the measurements are occurring for the circuit system taught by Ichikawa);
a first current sensor to carry out a first measurement of the current passing through the electrical conductor of said power interface (Para 0020 and 0040-0041, Fig 1);
acquiring said differential measurements and said current measurement (Para 0039, 0020), 
controlling said actuation means (Para 0039, 0020); and
interface means to allow an operational interfacing between said processing means and a vehicle data network (Para 0005, 0009, 0025, Fig 1);
… wherein a remainder of the at least four ports are in electrical communication with a connector configured for connection via the interface means to the vehicle data network (Para 0005, 0009, 0025, Fig 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power interface control device, as taught by Ichikawa, to include at least four potential ports configured to carry out at least three potential differential measurements for electrical conductors associated with a power supply line for calculating voltage V3 upstream from a power interface, wherein one of the at least said four ports is mechanically and electrically coupled to one of the electrical conductors in the power supply line and a remainder of the at least four ports are in electrical communication with the electrical conductors, wherein the at least first three potential differential measurements comprise a voltage V0 measured between terminals of the propulsion battery and the power interface, a voltage V1 measured between a point upstream of a first switch and a point downstream of a second switch in the power supply line, and a voltage V2 measured between a point upstream of the second switch and downstream of the first switch in the power supply line, as taught by Morita, in order to determine if a relay is stuck (Morita Para 0039-0041).

However, Morita does not specifically teach of a single closed container made of insulating material, wherein the single closed container houses: and
wherein the single closed container further comprises connection means to allow a mechanical and electrical coupling between one of the at least four potential ports in the container and the electrical conductor of the power supply line.

Hosaka, in the same field of endeavor, teaches of a single closed container made of insulating material, wherein the single closed container houses (Para 0024-0025; wherein the power conversion circuit taught by Ichikawa in view of Morita is placed within the casing as the power conversion circuit of Hosaka): and
wherein the single closed container further comprises connection means to allow a mechanical and electrical coupling between one of the at least four potential ports in the container and the electrical conductor of the power supply line (Para 0024-0025, 0027-0028).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power interface control device, as taught by Ichikawa in view of Morita, to include a single closed container made of insulating material, as taught by Hosaka, in order to ensure safety as well as to achieve complete waterproofing without additional costs (Hosaka Para 0007-0009).
In regards to claim 2, Ichikawa in view of Morita further in view of Hosaka teaches of the device according to claim 1, wherein the mechanical and electrical coupling between the container and said electrical conductor automatically causes a galvanic connection between one of said first four potential ports and said electrical conductor of the power supply line (Ichikawa Para 0051-0053; Hosaka Para 0034, 0044, 0061-0062, Fig 2).
The motivation of combining Ichikawa, Morita, and Hosaka is the same as that recited in claim 1 above.  
In regards to claim 8, Ichikawa in view of Morita further in view of Hosaka teaches of the device according to claim 1, further comprising within the single closed container:
second two potential ports of an electrical conductor associated with a charging line in a parallel relationship with the power line configured to carry out at least a further potential differential measurement of a voltage V4 upstream from third and fourth switches in the charging line (Ichikawa Fig 1 and 6 Para 0108-0109, 0047, 0044, Part 150, 400; Morita Abstract, Figs 1 and 5, Parts W, X, Y, Z, Para 0030, 0055, 0039-0041, 0074; wherein it would be obvious to one of ordinary skill in the art of the invention to combine the teachings of Morita with Ichikawa such that the measurements are occurring for the circuit system taught by Ichikawa; See MPEP 2144.04 VI);
actuation means to control the opening and closing of the third and fourth electrical switches (Ichikawa Fig 1 and 6 Para 0108-0109, 0047, 0044, Part 150; Morita Para 0039, 0020; See MPEP 2144.04 VI), 
and wherein said processing means are configured to open said first and second switches of the power supply line and to close said third and fourth switches in the charging line when said further potential differential measurement of voltage V4 exceeds a predetermined threshold value (Ichikawa Fig 1 and 6 Para 0108-0109, 0047, 0044, Part 150; Morita Abstract, Figs 1 and 5, Parts W, X, Y, Z, Para 0030, 0055, 0037-0041, 0074, 0008, 0027).
The motivation of combining Ichikawa, Morita, and Hosaka is the same as that recited in claim 1 above.  
In regards to claim 9, Ichikawa in view of Morita further in view of Hosaka teaches of the device according to claim 1, wherein said processing means are further programmed to communicate said first three potential differential measurements for the V0, V1, and V2 voltages and/or a further potential measurement of voltage V4 and/or said first measurement of the current passing through said electrical conductor (Morita Para 0026).
The motivation of combining Ichikawa, Morita, and Hosaka is the same as that recited in claim 1 above.  
In regards to claim 10, Ichikawa in view of Morita further in view of Hosaka teaches of the device according to claim 1, further comprising a second current sensor to carry out a second measurement of the current passing through said electrical conductor and wherein said first current sensor has a first maximum measurable current value, which is at least one order of magnitude higher than a second maximum current value measurable by said second current sensor and wherein said processing means are configured to discard said first current measurement when said second current measurement is lower than a second maximum current value measurable by said second current sensor (Ichikawa Para 0052, 0060, Morita Para 0004, 0020, See MPEP 2144.05 and 2173.05(c)).
The motivation of combining Ichikawa, Morita, and Hosaka is the same as that recited in claim 1 above.  
In regards to claim 13, Ichikawa in view of Morita further in view of Hosaka teaches of the device according to claim 2, wherein a galvanic uncoupling device is interposed between said processing means and said interface means (Morita Para 0069, Fig 1-2, 5).
The motivation of combining Ichikawa, Morita, and Hosaka is the same as that recited in claim 1 above.  
In regards to claim 14, Ichikawa in view of Morita further in view of Hosaka teaches of the device according to claim 1, wherein said interface means are connected with said vehicle data network by means of a galvanic uncoupling device (Morita Para 0069, Fig 1-2, 5).
The motivation of combining Ichikawa, Morita, and Hosaka is the same as that recited in claim 1 above.  
Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Morita further in view of Hosaka as applied to claim 1 above, and further in view of Halemeier (EP 0291989; already of record from IDS; See attached NPL document for translation and annotations).
In regards to claim 3, Ichikawa in view of Morita further in view of Hosaka teaches of the device according to claim 1.
However, Ichikawa in view of Morita further in view of Hosaka do not specifically teach of wherein said connection means comprise a longitudinal groove designed to allow a complementary engagement of said container with said electrical conductor and wherein the electrical connection comprises an electrode arranged in a surface of said groove.
However, Halemeier, in the same field of endeavor, teaches of wherein said connection means comprise a longitudinal groove designed to allow a complementary engagement of said container with said electrical conductor and wherein the electrical connection comprises an electrode arranged in a surface of said groove (Halemeier Page 2 lines 35-44, Page 3 lines 18-26; Page 4 lines 10-28, Figs 3 and 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device according to claim 1, as taught by Ichikawa in view of Morita further in view of Hosaka, to include said connection means comprise a longitudinal groove designed to allow a complementary engagement of said container with said electrical conductor and wherein the electrical connection comprises an electrode arranged in a surface of said groove, as taught by Halemeier, in order allow the components to be held securely (Halemeier Page 2 lines 35-44).
In regards to claim 4, Ichikawa in view of Morita further in view of Hosaka further in view of Halemeier teaches of the device according to claim 3, wherein said electrode is a pin protruding from a bottom surface of said longitudinal groove (Halemeier Page 3 lines 18-26; Page 4 lines 10-28, Figs 3 and 6).
The motivation of combining Ichikawa, Morita, Hosaka, and Halemeier is the same as that recited in claim 3 above.  
In regards to claim 5, Ichikawa in view of Morita further in view of Hosaka further in view of Halemeier teaches of the device according to claim 4, wherein said pin is designed to be fitted in a complementary hole made in said electrical conductor to avoid any axial sliding of the container along the conductor (Halemeier Page 3 lines 18-26; Page 4 lines 10-28, Figs 3 and 6).
The motivation of combining Ichikawa, Morita, Hosaka, and Halemeier is the same as that recited in claim 3 above.  
In regards to claim 6, Ichikawa in view of Morita further in view of Hosaka further in view of Halemeier teaches of the device according to claim 4, wherein said pin is spring- loaded and configured to be pressed on said electrical conductor when said container is operatively connected to said electrical conductor (Halemeier Page 3 lines 18-26; Page 4 lines 10-28, Figs 3 and 6).
The motivation of combining Ichikawa, Morita, Hosaka, and Halemeier is the same as that recited in claim 3 above.  
In regards to claim 7, Ichikawa in view of Morita further in view of Hosaka further in view of Halemeier teaches of the device according to claim 3, wherein said electrode coincides with at least one plate, arranged on at least one of the opposite walls of said groove, designed to clamp said electrical conductor in the groove when said container is operatively connected to said electrical conductor (Halemeier Page 2 lines 9-19 and 35-44; Page 3 lines 18-26 and 38-42; Page 4 lines 10-28, Figs 3 and 6).
The motivation of combining Ichikawa, Morita, Hosaka, and Halemeier is the same as that recited in claim 3 above.  
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Morita further in view of Hosaka as applied to claim 1 above, and further in view of Wand (DE 102017109992; See attached NPL document for translation and annotations).
In regards to claim 11, Ichikawa in view of Morita further in view of Hosaka teaches of the device according to claim 1, wherein said voltages V0, V1, and V3 and/or said first current sensor are interfaced with said processing means by means (Ichikawa Fig 1 and 6 Para 0108-0109, 0047, 0044, Part 150, Para 0044, Part 5, Morita Abstract, Figs 1 and 5, Parts W, X, Y, Z, Para 0030, 0055, 0037-0041)… 
The motivation of combining Ichikawa, Morita, and Hosaka is the same as that recited in claim 1 above.  
However, Ichikawa in view of Morita further in view of Hosaka do not specifically teach of an operational opto-coupler configured to carry out an analogue-to-digital conversion of said first measurements.
Wand, in the same field of endeavor, teaches of an operational opto-coupler configured to carry out an analogue-to-digital conversion of said first measurements (Abstract, Page 3 lines 21-31; Page 4 lines 7-13, claim 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the a power interface control device, as taught by Ichikawa in view of Morita further in view of Hosaka, to include an operational opto-coupler configured to carry out an analogue-to-digital conversion of said first measurements, as taught by Wand, in order to provide the necessary isolation while communicating through an opto-coupler, which has a lower size and expense than other options (Wand Page 4 lines 7-13).
In regards to claim 12, Ichikawa in view of Morita further in view of Hosaka teaches of the device according to claim 10, wherein the single closed container further comprises two additional potential ports of an electrical conductor associated with a charging line including third and fourth switches, wherein the two additional ports are configured to carry out potential differential measurements associated with the charging line for measuring a voltage V4 upstream from the first, second, third, and fourth switches, and wherein said two additional ports and/or said second current sensor are interfaced with said processing means by means (Ichikawa Fig 1 and 6 Para 0108-0109, 0047, 0044, Part 150; Morita Abstract, Figs 1 and 5, Parts W, X, Y, Z, Para 0030, 0055, 0037-0041, 0074, 0008, 0027, 0020, See MPEP 2144.04 VI)…
The motivation of combining Ichikawa, Morita, and Hosaka is the same as that recited in claim 1 above.  
 Ichikawa in view of Morita further in view of Hosaka do not specifically teach of an operational opto-coupler configured to carry out an analogue-to-digital conversion of said second measurements.
Wand, in the same field of endeavor, teaches of an operational opto-coupler configured to carry out an analogue-to-digital conversion of said second measurements (Abstract, Page 3 lines 21-31; Page 4 lines 7-13, claim 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the a power interface control device, as taught by Ichikawa in view of Morita further in view of Hosaka, to include an operational opto-coupler configured to carry out an analogue-to-digital conversion of said second measurements, as taught by Wand, in order to provide the necessary isolation while communicating through an opt-coupler, which has a lower size and expense than other options (Wand Page 4 lines 7-13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./               Examiner, Art Unit 3663                                                                                                                                                                                         
/JAMES M MCPHERSON/               Examiner, Art Unit 3663